            Case 2:20-mc-00322-TLN-KJN Document 4 Filed 01/04/21 Page 1 of 4



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-MC-00322-TLN-KJN
12                  Plaintiff,
                                                        CONSENT JUDGMENT OF
13          v.                                          FORFEITURE
14   APPROXIMATELY $19,820.00 IN U.S.
     CURRENCY,
15
                    Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:
18          1.     On July 22, 2020, inspectors with the United States Postal Inspection Service (“USPIS”)
19 seized Approximately $19,820.00 in U.S. Currency (hereafter “defendant currency”) during a parcel

20 interdiction at the Processing and Distribution Center located in West Sacramento, California.

21          2.     USPIS commenced administrative forfeiture proceedings, sending direct written notice to
22 all known potential claimants and publishing notice to all others. On or about September 29, 2020, USPIS

23 received a claim from William Schulz (“Schulz” or “claimant”) asserting an ownership interest in the

24 defendant currency.

25          3.     The United States represents that it could show at a forfeiture trial that on July 17, 2020,
26 USPIS conducted a parcel interdiction at the Processing and Distribution Center located at 3775 Industrial

27 Boulevard, West Sacramento, California. During the interdiction, law enforcement officials identified a

28
                                                         1
                                                                                        Consent Judgment of Forfeiture
            Case 2:20-mc-00322-TLN-KJN Document 4 Filed 01/04/21 Page 2 of 4



 1 parcel that bore markers consistent with parcels used for shipping contraband. The Priority Mail parcel #

 2 9505 5154 4650 0197 6468 19 was addressed to Cory Swift (“Swift”) at P.O. Box 580204, Modesto,

 3 California, with the following return address: William Schulz (“Schulz”), 4614 Cheyenne Point Trail,

 4 Kissimmee, Florida.

 5          4.      The United States represents that it could further show at a forfeiture trial that the parcel

 6 was presented to a drug detection dog, who positively alerted to the presence of the odor of narcotics.

 7          5.      The United States represents that it could further show at a forfeiture trial that on July 22,

 8 2020, law enforcement contacted Swift, the intended recipient, to request consent to open the parcel

 9 mailed to him. Postal Inspectors sent a text message to the Swift’s phone number as Swift’s voicemail

10 was not set up. Inspectors received a reply from Swift requesting them to call him and referencing the

11 parcel tracking number. Swift stated that the parcel was for his niece and contained clothing and a

12 birthday gift card for her. Swift gave consent to open the parcel and law enforcement discovered

13 $19,820.00 in cash concealed within a long burlap plastic bag that was sealed with duct tape. Within the

14 bag were four layers of plastic, vacuum and heat sealed plastic bags containing the defendant currency.

15 The currency consisted mainly of $20 bills, making up $19,640.00 of the $19,820.00. The parcel did not

16 contain any notes, receipts, or instructions.

17          6.       The United States could further show at a forfeiture trial that the defendant currency is

18 forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

19          7.      Without admitting the truth of the factual assertions contained above, claimant specifically

20 denying the same, and for the purpose of reaching an amicable resolution and compromise of this matter,

21 claimant agrees that an adequate factual basis exists to support forfeiture of the defendant currency.

22 William Schulz hereby acknowledges that he is the sole owner of the defendant currency, and that no other

23 person or entity has any legitimate claim of interest therein. Should any person or entity institute any kind

24 of claim or action against the government with regard to its forfeiture of the defendant currency, claimant

25 shall hold harmless and indemnify the United States, as set forth below.

26          8.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this is

27 the judicial district in which acts or omissions giving rise to the forfeiture occurred.

28 ///
                                                           2
                                                                                          Consent Judgment of Forfeiture
            Case 2:20-mc-00322-TLN-KJN Document 4 Filed 01/04/21 Page 3 of 4



 1          9.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in which

 2 the defendant currency was seized.

 3          10.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

 4 Stipulation for Consent Judgment of Forfeiture.

 5          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

 6 AND ADJUDGED:

 7          11.     The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

 8 between the parties.

 9          12.     Upon entry of this Consent Judgment of Forfeiture, $11,820.00 of the Approximately

10 $19,820.00 in U.S. Currency, together with any interest that may have accrued on the total amount seized,

11 shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of according to

12 law.

13          13.     Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

14 $8,000.00 of the Approximately $19,820.00 in U.S. Currency shall be returned to claimant William

15 Schulz through his attorney Richard Parker.

16          14.     The United States of America and its servants, agents, and employees and all other public

17 entities, their servants, agents and employees, are released from any and all liability arising out of or in

18 any way connected with the seizure or forfeiture of the defendant currency. This is a full and final release

19 applying to all unknown and unanticipated injuries, and/or damages arising out of said seizure or

20 forfeiture, as well as to those now known or disclosed. Schulz waived the provisions of California Civil

21 Code § 1542.

22          15.     No portion of the stipulated settlement, including statements or admissions made therein,

23 shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal Rules of

24 Evidence.

25          16.     All parties will bear their own costs and attorney’s fees.

26 ///

27 ///

28 ///
                                                          3
                                                                                        Consent Judgment of Forfeiture
           Case 2:20-mc-00322-TLN-KJN Document 4 Filed 01/04/21 Page 4 of 4



 1         17.     Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 2 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 3 for the seizure of the above-described defendant currency.

 4         IT IS SO ORDERED.
 5 DATED: December 30, 2020

 6
                                                                Troy L. Nunley
 7                                                              United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
                                                                                   Consent Judgment of Forfeiture
